Title: Thomas Jefferson to Richard Barry, 18 March 1811
From: Jefferson, Thomas
To: Barry, Richard


          
            Dear Sir
            Monticello Mar. 18. 11.
          
           I went to Bedford the latter part of January and returned home a few days ago only, and found here your letter of Jan. 29. I was waiting, before I answered it, to get such a view of my crops & the getting them to market as might enable me to answer you with a certainty which I cannot do until that is effected. I trust that they are sufficient, with a continuance of the market till I can get them down, to answer the call for your money; but not by the day you mention, which is now close at hand. we have no banks in this part of the country, and a farmer’s resources require time to be converted into money. it will take me all the month of April to be able to comply with your call, which I will anxiously strive to do with the least delay possible. I am in hopes the banks of your place may, by a 60. days accomodation, enable you to await my paiment without inconvenience. Accept my best wishes & assurances of esteem. 
          
            Th: Jefferson
          
        